Citation Nr: 0730029	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an upper and 
lower back disorder, to include as secondary to the service-
connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for arthritis of the upper and lower back, to 
include as secondary to the service-connected bilateral pes 
planus.  

In December 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  The Board notes that during the 
hearing, the veteran requested a 30-day hold on the case so 
that additional medical evidence could be submitted.  
Subsequently thereafter, additional medical evidence was 
submitted, and the veteran waived initial RO consideration of 
the new evidence submitted in conjunction with his claim.  38 
C.F.R. § 20.1304(c) (2006).

In April 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection for lumbosacral strain was denied in a 
March 2002 rating decision.  The veteran was notified of this 
decision and of his appeal rights.  He did not appeal the 
decision.  

2.  Since the March 2002 rating decision which denied service 
connection for lumbosacral strain, evidence that relates to 
an unestablished fact necessary to substantiate the claim has 
not been presented or secured.


CONCLUSION OF LAW

The March 2002 rating decision, which denied entitlement to 
service connection for lumbosacral strain, is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision

At the time of the March 2002 rating decision, which denied 
service connection for lumbosacral strain, to include as 
secondary to the service-connected bilateral pes planus, the 
evidence of record consisted of the veteran's service medical 
records, VA outpatient records from July 1973 to February 
1983, and results from a March 2002 VA examination.  The RO 
noted that x-rays taken during the March 2002 VA examination 
exhibited moderate arthritis over the lumbosacral region with 
no signs of spondyloisthesis; however, the examining 
physician opined that the veteran's back condition is not 
related to his service-connected bilateral pes planus.  The 
veteran was notified of the denial in March 2002, including 
his appeal rights, and he did not appeal the decision.  Thus, 
it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

During the December 2005 hearing, the veteran testified that 
he began experiencing problems with his back approximately 
four or five years ago.  He explained that when his feet 
began hurting more, he began to experience back pain.  
Private treatment records reflect complaints and treatment 
for low back pain.  In August 2006, the veteran was diagnosed 
with degenerative joint disease and low back pain.  The 
veteran contends that his current back disability is 
attributable to his service-connected bilateral pes planus.  

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the March 2002 
rating decision which raises a reasonable possibility of 
substantiating the claim of service connection for an upper 
and lower back disorder, to include as secondary to the 
service-connected bilateral pes planus.  Since the March 2002 
rating decision, the evidence received into the record 
includes VA outpatient treatment records from December 2001 
to February 2002, private treatment records dated April 2002 
to August 2006, an April 2004 VA examination, and December 
2005 and May 2006 private medical statements.  No reference 
is made in the VA outpatient treatment records as to the 
veteran's back problems or whether the current back 
disability is attributable to his service-connected bilateral 
pes planus, but private treatment records show continuing 
complaints and treatment for a back condition.  Similarly, 
the April 2004 VA examination states that x-rays taken show a 
normal spine except for the L5-S1 junction which exhibits 
significant disc degeneration and arthritis.  However, the 
examiner opined that the veteran's back disability is not 
secondary to any foot condition.  A December 2005 private 
medical statement notes that x-rays were taken and the 
veteran also received physical therapy for his lower back 
condition, which he "feels . . . may be coming from problems 
originating from pes planus."  Finally, a May 2006 private 
medical statement indicates that while the veteran describes 
the onset of his back pain, "co-insistent" with the pain he 
has in his feet, "[i]t is certainly plausible that, in some 
circumstances, foot pain can exacerbate back pain."  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran's current back 
condition is attributable to his service-connected bilateral 
pes planus.  The VA outpatient treatment records indicate no 
complaints or treatment for his back condition.  Although the 
private medical records and the December 2005 private medical 
statement note the veteran's complaints and treatment, the 
reports do not specifically indicate whether his back 
condition is related to his bilateral pes planus.  The Court 
has held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  In addition, the Board 
is aware of the May 2006 private medical statement which 
suggests a connection between bilateral pes planus and back 
pain; however, the private medical statement provides only a 
general medical conclusion that could occur in "some 
circumstances" as stated by the private physician, and does 
not allude to the specific facts of the veteran's claim.  
This evidence is insufficient to raise a reasonable 
possibility of substantiating the claim.  Furthermore, the VA 
examiner concluded during the April 2004 VA examination that 
the veteran's low back condition is not secondary to any foot 
condition.  Clearly, this opinion is adverse to the veteran's 
claim, and such adverse evidence cannot be used to reopen a 
claim.  The Court has held that evidence which is unfavorable 
to the veteran's case may not "trigger a reopening" of the 
claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992).  The Board concludes that this information, while 
new, does not raise a reasonable possibility of 
substantiating the veteran's claim.

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  Therefore, he 
is not competent to refute the objective opinion of the VA 
examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, the veteran's contentions that his 
current back complaints are related to his service-connected 
bilateral pes planus were already expressed prior to the 
March 2002 rating decision.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for an upper and lower back 
disorder, to include as secondary to the service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 and May 2006 letters sent to the 
veteran.  In the letters, the veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.  See 
also April 2005 and July 2006 VCAA letters.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in the May 2006 and 
July 2006 VCAA letters, and his claim was subsequently 
readjudicated.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, May 2006 and July 2006 
letters to the veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from July 
1973 to February 2002, and private treatment records dated 
April 2002 to August 2006.  The veteran was also provided an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for an 
upper and lower back disorder, to include as secondary to the 
service-connected bilateral pes planus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


